Case: 18-13997    Date Filed: 09/18/2019   Page: 1 of 4


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13997
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 5:15-cr-00040-MTT-CHW-2


UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

JAMAD JACQUE WALLACE,
a.k.a. Anna,

                                                         Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 18, 2019)

Before MARTIN, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-13997     Date Filed: 09/18/2019   Page: 2 of 4


      Jamad Wallace appeals his sentence of 120 months of imprisonment after

pleading guilty to possession of stolen firearms. See 18 U.S.C. § 922(j). The

government has moved to dismiss the appeal on the ground that in his plea

agreement, Wallace waived his right to appeal the sentence.

      In Wallace’s plea agreement, he agreed to waive “any right to appeal or any

other court review” of his sentence, including through collateral attack, except for a

claim of ineffective assistance of counsel. The waiver provision permitted appeal in

two narrow circumstances: (a) if the district court imposed a sentence that exceeded

the guideline imprisonment range as determined by the district court; or (b) if the

government appealed. Wallace initialed each page of the agreement, and the final

two pages were signed by the government, Wallace, and Wallace’s counsel.

      The district court accepted Wallace’s guilty plea after conducting a plea

colloquy. During the plea colloquy, the court informed Wallace of the appeal waiver

and its exceptions. Wallace responded that he had no questions about the waiver

and that he freely and voluntarily gave up his right to appeal the sentence except as

set forth in the plea agreement. The prosecutor also mentioned that the parties had

discussed Wallace’s concerns about the appeal waiver “at length” when negotiating

the plea agreement.

      Following the plea hearing, a probation officer prepared a presentence

investigation report (“PSR”), calculating a recommended guideline range of 100 to


                                          2
               Case: 18-13997     Date Filed: 09/18/2019    Page: 3 of 4


120 months of imprisonment. Wallace filed objections to the calculation of the base

offense level under U.S.S.G. § 2K2.1(a)(4)(A) and the application of an

enhancement under U.S.S.G. § 2K2.1(b)(6)(B).

      At sentencing, the district court overruled Wallace’s objections and sentenced

him to 120 months of imprisonment, the statutory maximum, with half of that

sentence to run consecutive to an undischarged state sentence of life imprisonment.

Wallace now appeals, arguing that the district court erred in resolving the contested

guideline issues at sentencing.

      We will enforce an appeal waiver that was made knowingly and voluntarily.

United States v. Bascomb, 451 F.3d 1292, 1294 (11th Cir. 2006); United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993). To prove that a waiver was made

knowingly and voluntarily, the government must show that (1) the district court

specifically questioned the defendant about the waiver during the plea colloquy; or

(2) the record makes clear that the defendant otherwise understood the full

significance of the waiver. Bushert, 997 F.2d at 1351.

      We will enforce the appeal waiver in Wallace’s plea agreement. In response

to the government’s motion to dismiss, Wallace concedes that the district court

specifically questioned him about the waiver during the plea colloquy. And Wallace

confirmed to the court that he had no questions about the waiver and that he freely

and voluntarily gave up his right to appeal the sentence except as set forth in the plea


                                           3
              Case: 18-13997     Date Filed: 09/18/2019    Page: 4 of 4


agreement. Accordingly, the record shows that the waiver was made knowingly and

voluntarily. See Bushert, 997 F.2d at 1351. Nor does any exception to the waiver

apply. The sentence was within the guideline range as determined by the court, and

the government has not appealed.

      Because the appeal waiver is valid and no exception applies, it bars Wallace

from challenging the district court’s resolution of guideline issues at sentencing. We

therefore GRANT the government’s motion to dismiss. At this time, we decline to

address Wallace’s claim of ineffective assistance of plea counsel because the record

is insufficiently developed. See generally Massaro v. United States, 538 U.S. 500,

504 (2003) (“[I]n most cases a motion brought under § 2255 is preferable to direct

appeal for deciding claims of ineffective assistance.”).

      APPEAL DISMISSED.




                                          4